Citation Nr: 1041255	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) for bilateral tinnitus.  

2.  Entitlement to a compensable disability rating for deafness.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1991 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO).

By a February 2008 decision, the Board denied the assignment of a 
schedular rating in excess of 10 percent for bilateral tinnitus 
and remanded the above issues to the RO, via the Appeals 
Management Center (AMC), in Washington, DC for further 
development.  This case was again remanded by the Board in 
February 2009 for further development.  


FINDINGS OF FACT

1.  The objective evidence of record does not present such an 
exceptional or unusual disability picture, due solely to the 
service-connected bilateral tinnitus, so as to render impractical 
the application of the regular schedular standards.  

2.  The objective medical evidence reveals the Veteran has Level 
I hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the submission of an extraschedular 
evaluation for bilateral tinnitus are not met.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2010).  

2.  The requirements for a compensable disability rating for 
deafness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
increased ratings in the February 2005 rating decision, he was 
provided notice of the VCAA in December 2004.  Additional VCAA 
letters were sent in September 2006, August 2008, March 2009 and 
October 2009.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
March 2006, September 2006, March 2007, August 2008, January 
2009, March 2009, May 2009 and October 2009 pertaining to the 
downstream disability rating and effective date elements of his 
claims, with subsequent re-adjudication in September 2008, April 
2010 and July 2010 Supplemental Statements of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran has reported his symptomatology to VA 
examiners and, in statements presented throughout the appeal, he 
has reported that a VA examiner in December 2004 recommended 
hearing aids, in a December 2005 hearing test the examiner told 
him that he had the worst hearing he had ever seen for a 35 year 
old, and that he was told by many doctors and people that he has 
the worst hearing they had ever seen.  Based on this evidence, 
the Board is satisfied that the Veteran had actual knowledge of 
what was necessary to substantiate his increased rating claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran.  The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There is 
no indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Analysis

1.  An Extraschedular Rating under 38 C.F.R. § 3.321(b)(1) for 
Bilateral Tinnitus 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an extra-
schedular disability rating is warranted upon a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with employment 
or frequent periods of hospitalization, that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bilateral tinnitus presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2010); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

A review of the record leads the Board to determine that, in this 
case, there is no evidence that the service-connected bilateral 
tinnitus by itself, presents an exceptional or unusual disability 
picture.  In this regard, the Board acknowledges that the Veteran 
is homeless and living at the McVet Center, as demonstrated by 
the medical evidence of record; however, the objective evidence 
of record, including VA outpatient treatment reports and VA 
examinations, reflects no findings of marked interference with 
employment, to include any interference due solely to the 
Veteran's bilateral tinnitus.  In addition, the objective medical 
evidence of record does not reflect any hospitalization due to 
his service-connected bilateral tinnitus at any time.  In fact, 
while the VA outpatient treatment reports from November 2003 
(within a year of the Veteran's claim) to August 2009 and VA 
examinations from December 2004 and September 2006 all reflect 
that tinnitus was listed in the Veteran's history, active 
problems and diagnoses, and the Veteran reported that tinnitus 
was continuous and existed for the past 14 years, there are no 
reports or findings made at any time throughout the duration of 
the appeal of tinnitus having a marked interference with 
employment or hospitalizations due to tinnitus.  

This issue was referred for extraschedular consideration by the 
RO.  In a June 2010 decision, the Director of Compensation and 
Pension Service determined that the evidence did not establish 
that the Veteran's service-connected bilateral tinnitus presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Therefore, the record does not reflect such factors as frequent 
periods of hospitalization or interference with employment 
because of the Veteran's service-connected bilateral tinnitus, to 
a degree greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  In this case, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology from 
his bilateral tinnitus and provides only one applicable 
percentage for tinnitus which accounts for less severe and 
additional or more severe symptoms of this disability than 
currently shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

As such, the Board determines that the evidence of record does 
not reflect any factors which take Veteran's service-connected 
bilateral tinnitus outside of the norm, or which present an 
exceptional case where his assigned10 percent rating for 
bilateral tinnitus is found to inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are impaired).  
Consequently, consideration of an extraschedular evaluation is 
not warranted.

2.  A Compensable Rating for Deafness

	A. Schedular Criteria

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 0 percent 
(noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the puretone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were made 
to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) now provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now 
provide that, when the puretone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The Veteran contends that his service-connected deafness warrants 
a compensable disability rating, in excess of 0 percent.  In 
statements presented throughout the appeal, he reported that a VA 
examiner in December 2004 recommended hearing aids, that in a 
December 2005 hearing test the examiner told him that he had the 
worst hearing the examiner had ever seen for a 35 year old, and 
that he was told by many doctors and people that he has the worst 
hearing they had ever seen.

VA outpatient treatment reports from November 2003 (within a year 
of the Veteran's claim) to August 2009 reflect that the Veteran 
complained of hearing loss in the right ear in July 2005, which 
was identified as a hearing loss problem, however, the Veteran 
was diagnosed with cerumen impaction of the right ear.  At this 
time, an ear irrigation was performed and the cerumen plug was 
removed.  These records do not reflect any audiometric testing or 
any actual diagnosed hearing loss disability or deafness.  

In a December 2004 VA audiological examination, the Veteran 
reported decreased hearing bilaterally as a primary problem and 
increased difficulty around background noise.  Audiometric 
testing revealed that the hearing threshold levels in decibels in 
the right ear were 20, 25, 25, 40 and 50 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 20, 25, 
25, 40 and 50, respectively.  The average puretone threshold is 
35 decibels for both the right and left ears.  Maryland CNC 
speech recognition scores were 94 percent in the right ear and 98 
percent in the left.  The Veteran was diagnosed with sloping mild 
to moderate high frequency sensorineural hearing loss, 
bilaterally.  The examiner noted that the word recognition scores 
met normal standards, bilaterally.  

In a December 2004 VA examination for ear diseases, the Veteran 
reported he was doing okay with hearing loss until about two to 
three years ago, when it had gotten really bad and now he had a 
problem hearing.  A physical examination of the ears revealed no 
abnormalities.  The examiner noted that an audiogram performed 
this day at the VA hospital definitely showed bilateral 
sensorineural hearing loss, which was sloping and started almost 
at the mid frequencies and went high in all higher frequencies.  
The Veteran was diagnosed with bilateral sensorineural hearing 
loss.  

In a September 2006 VA examination the Veteran reported no 
changes in his hearing since the last evaluation.  Audiometric 
testing revealed that the hearing threshold levels in decibels in 
the right ear were 15, 20, 15, 35 and 65 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 10, 20, 
20, 40 and 60, respectively.  The average puretone threshold is 
34 decibels for the right ear and 35 for the left.  Maryland CNC 
speech recognition scores were 100 percent in both ears.  The 
examiner found that there was essentially normal hearing through 
2000 Hz with high mild to moderate high frequency sensorineural 
hearing loss, bilaterally, and that these thresholds were similar 
to those obtained in December 2004.  The examiner found that the 
inter-test reliability was good as well.  The Veteran was 
diagnosed with mild to moderate high frequency sensorineural 
hearing loss, bilaterally, which was stable, with excellent 
speech recognition scores.  

Applying the findings from the VA examinations to Table VI in 38 
C.F.R. § 4.85 yields a finding of Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  An 
application of all of these hearing loss levels into Table VII 
(in 38 C.F.R. § 4.85), yields a 0 percent disability rating for 
the Veteran's deafness.  See 38 C.F.R. § 4.85.  Therefore, 
according to the applicable rating standards, the Veteran still 
only meets the criteria for a noncompensable, 0 percent 
disability rating.  An exceptional pattern of hearing under 38 
C.F.R. § 4.86 has not been shown and that regulation is not 
applicable.  

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent or noncompensable, 
utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate 
at any time since the date of the Veteran's claim for an increase 
on November 16, 2004.  The December 2004 and September 2006 
audiological test results clearly fall within the parameters for 
a noncompensable, 0 percent, rating but no more.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2010).

The Board finds that the Veteran was granted adequate VA 
examinations in December 2004 and September 2006 which considered 
both the Veteran's statements regarding his current hearing loss 
disability, characterized as deafness in the claim on appeal, and 
the results of audiometric testing in applying the rating 
criteria.  The Board notes that during these examinations, the 
Veteran claimed that he had decreased hearing bilaterally as a 
primary problem, he had increased difficulty around background 
noise, and he was doing okay with hearing loss until about two to 
three years ago, when it had gotten really bad and now he had a 
problem hearing.  In addition, in the September 2006 VA 
examination, the Veteran reported that there were no changes in 
his hearing since the last evaluation.  As such, any inadequacies 
of VA examinations are not prejudicial to the Veteran's claim for 
an increased rating.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

With respect to the lay statements presented by the Veteran that 
a VA examiner in December 2004 recommended hearing aids, that in 
a December 2005 hearing test the examiner told him that he had 
the worst hearing the examiner had ever seen for a 35 year old, 
and that he was told by many doctors and people that he has the 
worst hearing they had ever seen, the Board finds that the VA 
examinations were adequate for rating purposes, as they do not 
reflect any such findings as reported by the examiners in either 
VA examination, they do not reflect any symptoms which were 
noticeably different in severity from those symptoms reported 
throughout the record, and they do not indicate a worsening in 
hearing loss such that a new VA examination would be warranted.  
Moreover, the Board points out that the evidence of record, 
including VA examinations and VA outpatient treatment reports, 
does not reflect that the Veteran underwent an audiological 
evaluation in December 2005.  

The Board recognizes the Veteran's apparent dissatisfaction with 
the disability rating assigned.  However, pursuant to the 
dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the 
above rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 4.85.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing loss 
disability, characterized as deafness, the Board must conclude, 
based on the results of mandatory auditory tests and the 
mechanical application of relevant regulations by which the Board 
is bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the date of the 
Veteran's claim on November 16, 2004.  See 38 C.F.R. § 4.85(b)-
(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than noncompensable, 0 
percent disabling, since that date, so his rating cannot be 
"staged" because the noncompensable, 0 percent, rating represents 
his greatest level of functional impairment attributable to this 
condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a compensable disability rating, in excess of 0 
percent, for deafness is not warranted at any time since the date 
of claim on November 16, 2004.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly denied.

      B.  Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's deafness presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology from 
his deafness and provides for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

The Board notes that this issue was referred for extraschedular 
consideration.  In a June 2010 decision, the Director of 
Compensation and Pension Service determined that the evidence did 
not establish that the Veteran's service-connected deafness 
presented such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Consequently, 
consideration for an extraschedular evaluation is not warranted.





ORDER

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
bilateral tinnitus is denied.

A compensable disability rating for deafness, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


